Citation Nr: 0637804	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  04-24 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for coronary artery disease 
secondary to service-connected diabetes mellitus.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1965 to March 
1969.

This matter came to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  The veteran testified at 
a hearing before the Board in September 2004.  This matter 
was remanded in December 2004 for further development.  
Unfortunately, another remand is necessary.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any further action is required on his part.


REMAND

In light of the Veterans Claims Assistance Act of 2000 
(VCAA), the Board has determined that further evidentiary 
development is necessary with regard to the issue on appeal.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2006).

The veteran is claiming entitlement to service connection for 
coronary artery disease as a result of his service-connected 
diabetes mellitus.  The medical evidence currently on file 
reflects that a diagnosis of diabetes mellitus was rendered 
in January 1998.  

The evidence of record contains conflicting opinions with 
regard to the etiology of his coronary artery disease, 
specifically as to whether his diabetes mellitus was the 
primary cause of his coronary artery disease.  A January 2003 
VA examiner appeared to base a negative etiology opinion on 
the basis that the veteran's diabetes mellitus was diagnosed 
relatively recently.  The veteran's private physician, Howard 
J. Cheshire, M.D., reported treating the veteran since 2000, 
stated that the veteran has a longstanding history of 
diabetes mellitus.  He indicated that it was well documented 
that the veteran's diabetes began in 1981, despite other 
medical reports reflecting that his diabetes mellitus was not 
diagnosed until 1998.  

Per the December 2004 Remand, the RO on two occasions 
requested clarification of Dr. Cheshire's statement regarding 
a longstanding history of diabetes mellitus, and also 
requested that he furnish any historical information upon 
which he based his statement that diabetes mellitus was 
diagnosed in 1981.  No further clarification or supporting 
documentation was provided, and according to the veteran, Dr. 
Cheshire died in December 2006.  In March 2005, the veteran 
submitted a November 1985 private medical report from Jeffrey 
G. Hanes, D.C., reflecting a handwritten notation of 
"glucose 196."  The veteran did not submit any other 
treatment records from this medical provider.  The Board 
notes for the record that the veteran had not previously 
identified this medical provider, and has never specifically 
identified any medical provider who rendered treatment for 
his diabetes mellitus prior to 1998.  As it appears that the 
initial date of onset of his diabetes mellitus may be of 
critical significance with regard to a secondary relationship 
to his coronary artery disease, the Board finds that the RO 
should obtain the entirety of the veteran's treatment records 
from this medical provider.  The RO should refer to the March 
2005 submission for Dr. Hanes' address.

In a statement received from the veteran in October 2006, he 
stated that due to Dr. Cheshire's death, he intended to be 
evaluated by another cardiologist for his coronary artery 
disease.  The RO should contact the veteran to request the 
name, address and dates of treatment of the cardiologist, and 
any other new medical providers, and obtain his treatment 
records from the identified medical providers.  He also 
reported that since June 2006, he had sought treatment for 
chest pains at the VA Medical Center (VAMC) in Chillicothe, 
Ohio.  Thus, the RO should obtain the veteran's treatment 
records from the Chillicothe VAMC.

The veteran is advised that he has an obligation to cooperate 
fully with VA's efforts to obtain the medical records.  38 
C.F.R. § 3.159(c)(1)(i).  While VA has a duty to assist the 
veteran in the development of his claim, the veteran has a 
duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain the entirety of 
the veteran's treatment records from the 
VAMC in Chillicothe, Ohio.  If such 
efforts prove unsuccessful, documentation 
to that effect should be added to the 
claims file.

2.  The RO should contact the veteran and 
obtain the name, address, and dates of 
treatment of his treating cardiologist, 
and the name and address of any medical 
providers that treated him for diabetes 
in the 1980's and 1990's.  

3.  After securing the necessary 
releases, the RO should request copies of 
the veteran's treatment records from Dr. 
Hanes, and any other identified medical 
provider(s).  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.

4.  After completion of the above, the RO 
should forward the expanded claims file 
to the January2003 VA examiner.  This 
examiner (or another appropriate VA 
examiner if the January 2003 examiner is 
no longer available) should be asked to 
review the file (especially in light of 
the November 1985 clinical record from 
Dr. Hanes and any other medical evidence 
showing treatment for diabetes) and offer 
an opinion as to whether it is at least 
as likely as not (a 50% or higher degree 
of probability) that the veteran's 
coronary artery disease is proximately 
due to or caused by, or aggravated by, 
the veteran's service-connected diabetes 
mellitus.  

5.  The RO should then review the 
expanded record and determine if the 
benefit sought is warranted.  The veteran 
should then be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



